                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Dan and Leanne Abelmann,                         )
                                                 )
              Plaintiffs and Counterclaim        )
              Defendants,                        )   ORDER
                                                 )
       vs.                                       )
                                                 )
SmartLease USA, LLC,                             )
                                                 )
              Defendant, Counterclaimant,        )
              and Third-Party Plaintiff,         )
                                                 )
       vs.                                       )   Case No. 4:14-cv-040
                                                 )
Executing Housing Solutions, LLC, et al.,        )
                                                 )
              Third-Party Defendants.            )


       On February 7, 2020, the parties filed a stipulated briefing schedule regarding the motion in

limine filed by Defendant SmartLease USA, LLC (“SmartLease”).            The court ADOPTS the

stipulation (Doc. No. 175) and ORDERS:

       (1)    responses to SmartLease’s motion in limine are due by February 20, 2020;

       (2)    replies to SmartLease’s motion in limine are due by March 2, 2020.

       Dated this 12th day of February, 2020.

                                                 /s/ Charles S. Miller, Jr.
                                                 Charles S. Miller, Jr., Magistrate Judge
                                                 United States District Court
